      Case 6:20-cv-01177-KHV-JPO Document 202 Filed 03/05/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER and                    )
THOMAS M. KIEFFABER,                        )
                                            )
                                            )
                         Plaintiffs,        )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendants’ Motion To Strike Plaintiffs’ Damage

Request (Doc. #175) filed January 22, 2021. Because plaintiffs’ damage calculations were

previously undisclosed, defendants ask the Court to strike them from the Pretrial Order

(Doc. #170) filed January 20, 2021. For reasons stated below, defendants’ motion is overruled.

       Defendants rely on Rule 37(c)(1), Fed. R. Civ. P., which provides that “[i]f a party fails to

provide information or identify a witness as required by Rule 26(a) or (e), the party is not allowed

to use that information or witness to supply evidence . . . at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). They argue that plaintiffs have

not disclosed factual grounds to support their request for past general damages of $10 million,

future general damages of $10 million and loss of consortium damages of $1 million and, therefore,

that no such testimony should be allowed at trial. They also argue that plaintiffs’ damage request

lacks supporting calculations under Rule 26(a)(1)(A)(iii), which requires that—except as

exempted by Rule 26(a)(1)(B) or as otherwise stipulated or ordered by the Court—each party must,
      Case 6:20-cv-01177-KHV-JPO Document 202 Filed 03/05/21 Page 2 of 4




without awaiting a discovery request, provide to other parties a computation of each category of

damages sought.

       Defendants’ arguments are not persuasive. Plaintiffs’ failure to disclose is both

substantially justified and harmless.

       Preliminarily, the Court rejects defendants’ argument that plaintiffs cannot seek a specified

amount of non-economic damages without providing a computation of such damages. In support

of this argument, defendants cite irrelevant case law from New Mexico, Minnesota, Florida and

Oklahoma. Such caselaw does not reflect the custom, practice or law in the District of Kansas,

and the Court declines to follow it. See Anderson v. United Parcel Service, No. 09-2526-KHV-

DJW, 2010 WL 4822564, at *10 (D. Kan. Nov. 22, 2010) (“Courts have held that because

emotional suffering is personal and difficult to quantify and because compensatory damages for

emotional distress are typically considered a fact issue for the jury, emotional distress damages are

not subject to the kind of calculation contemplated by Rule 26(a)(1)(A)(iii).”).

       As noted above, plaintiffs’ failure to make disclosures under Rule 26 was substantially

justified. Through the Plaintiff Fact Sheet, document production and deposition testimony in the

MDL, and in the pretrial order here, plaintiffs substantially complied with Rule 26 duties to

disclose and to supplement. The MDL court did not require further disclosures under Rule 26(a)(1)

or (e), and it did not conduct Rule 16 or Rule 26(f) conferences which would have triggered any

duties to disclose. In fact, it is fair to say that the MDL court tacitly excused Rule 26 disclosures

altogether.   Defendants obviously understood as much, since they never sought to compel

disclosures and until now—on the eve of trial—have never claimed that plaintiffs had a duty to

provide Rule 26 disclosures.

       Next, plaintiffs’ failure to make formal Rule 26 disclosures is harmless. As noted, the



                                                 -2-
      Case 6:20-cv-01177-KHV-JPO Document 202 Filed 03/05/21 Page 3 of 4




pretrial order identifies the amounts and bases for the damages which plaintiffs seek. Defendants

had ample opportunity to discover computations and factual support for each category of damages

claimed but chose not to seek such information. Defendants’ claim of prejudice is unbecoming

and incredible because the parties jointly proposed to Magistrate Judge James P. O’Hara

Paragraph 5 of a proposed pretrial order which on the subject of plaintiffs’ damage claims stated

merely: “Plaintiffs are seeking the following damages: all compensatory damages permitted by

applicable law and punitive damages in amounts to be determined by the fact-finder.” Defendants

asserted no objection to the sufficiency of plaintiffs’ stated damage claim in that paragraph, and

apparently had nothing to say on the subject until Judge O’Hara—at the request of the undersigned

judge—raised the potential benefit of quantifying plaintiffs’ damage claims in the pretrial order.

Given this background, defendants’ motion looks suspiciously like sandbagging and not a genuine

request for relief.

        That said, trial is set for April 19, 2021. The MDL court did not require compliance with

Rule 26, but it is not too late to start. Accordingly, no later than March 15, 2021, the parties shall

pursuant to Rule 26 (a)(1)(A)(i) and (iii), provide to opposing parties: the name and, if known, the

address and telephone number of each individual likely to have discoverable information—along

with the subjects of that information—that the disclosing party may use to support its claims or

defenses, unless the use would be solely for impeachment; and a computation of each category of

damages. Fed. R. Civ. P. 26(a)(1)(A)(i). Plaintiffs must make available for inspection and copying

as under Rule 34, the documents or other evidentiary material, unless privileged or protected from

disclosure, on which any computation is based, including materials bearing on the nature and

extent of injuries suffered. Fed R. Civ. P. 26(a)(1)(A)(iii). As noted above, however, plaintiffs

need not provide mathematical computations or supporting documentation in support of their



                                                 -3-
      Case 6:20-cv-01177-KHV-JPO Document 202 Filed 03/05/21 Page 4 of 4




damage claims for general non-economic damages (pain and suffering, emotional distress, etc.)

and loss of consortium.

         IT IS THEREFORE ORDERED that defendants’ Motion To Strike Plaintiffs’ Damage

Request (Doc. #175) filed January 22, 2021 is OVERRULED.

         IT IS HEREBY FURTHER ORDERED that no later than March 15, 2021, pursuant

to Rule 26 (a)(1)(A)(i) and (iii), Fed. R. Civ. P., the parties shall make the disclosures ordered

above.

         IT IS SO ORDERED.

         Dated this 5th day of March, 2021 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge




                                               -4-
